As filed with the Securities and Exchange Commission on October 27, 2011 Commission File Nos.333-119659 811-08401 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No.24 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 227 [X] JNLNY SEPARATE ACCOUNT I (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 2900 Westchester Avenue, Purchase, New York 10577 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank J. Julian, Esq., Associate General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on November 23, 2011, pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [ X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Fixed and Variable Deferred Annuity contracts EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 24, is to designate a new effective date of the Post-Effective Amendment No. 23, which was filed on August 30, 2011 (Accession No. 0000927730-11-000400).Parts A, B and C of Post-Effective Amendment No. 23 are unchanged and hereby incorporated by reference. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this post-effective amendment to the Registration Statement and has caused this post-effective amendment to the Registration Statement to be signed on its behalf, in the City of Lansing, and State of Michigan, on this 27th day of October, 2011. JNLNY Separate Account I (Registrant) Jackson National Life Insurance Company of New York By:/s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary Jackson National Life Insurance Company of New York (Depositor) By:/s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. * /s/ Thomas J. Meyer October 27, 2011 Michael A. Wells, President and Chief Executive Officer * /s/ Thomas J. Meyer October 27, 2011 James R. Sopha, Chief Operating Officer * /s/ Thomas J. Meyer October 27, 2011 Clifford J. Jack, Executive Vice President, Head of Retail & Chairman * /s/ Thomas J. Meyer October 27, 2011 P. Chad Myers, Executive Vice President, and Chief Financial Officer * /s/ Thomas J. Meyer October 27, 2011 Herbert G. May III, Chief Administrative Officer and Director * /s/ Thomas J. Meyer October 27, 2011 Joseph M. Clark, Senior Vice President, Chief Information Officer and Director /s/ Thomas J. Meyer October 27, 2011 Thomas J. Meyer, Senior Vice President, General Counsel, Secretary and Director * /s/ Thomas J. Meyer October 27, 2011 Laura L. Prieskorn, Senior Vice President and Director * /s/ Thomas J. Meyer October 27, 2011 John H. Brown, Vice President and Director * /s/ Thomas J. Meyer October 27, 2011 Michael A. Costello, Vice President, Treasurer and Director * /s/ Thomas J. Meyer October 27, 2011 Julia A. Goatley, Vice President, Assistant Secretary and Director * /s/ Thomas J. Meyer October 27, 2011 Donald B. Henderson, Jr., Director * /s/ Thomas J. Meyer October 27, 2011 David L. Porteous, Director * /s/ Thomas J. Meyer October 27, 2011 Donald T. DeCarlo, Director * /s/ Thomas J. Meyer October 27, 2011 Gary H. Torgow, Director * /s/ Thomas J. Meyer October 27, 2011 John C. Colpean, Director * Thomas J. Meyer, Senior Vice President, General Counsel, Secretary and Attorney-in-Fact pursuant to Power of Attorney effective September 21, 2011 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (the Depositor), a New York corporation, hereby appoint Michael A. Wells, P. Chad Myers, ThomasJ.Meyer, Patrick W. Garcy, Susan S. Rhee and Anthony L. Dowling (each with power to act without the others) his/her attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his/her name, place and stead, in any and all capacities, to sign applications and registration statements, and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits and requirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns JNLNY Separate Account I (File Nos. 333-37175, 333-48822, 333-70384, 333-81266, 333-118370, 333-119659, 333-137485, 333-163323, 333-172873, 333-175720 and 333-175721), JNLNY Separate Account II (File No. 333-86933), and JNLNY Separate Account IV (File Nos. 333-109762 and 333-118132), as well as any future separate account(s) and/or future file number(s) within any separate account(s) that the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale.The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney effective as of the 21 day of September, 2011. MICHAEL A. WELLS Michael A. Wells, President and Chief Executive Officer JAMES R. SOPHA James R. Sopha, Chief Operating Officer CLIFFORD J. JACK Clifford J. Jack, Executive Vice President, Head of Retail and Chairman P. CHAD MYERS P. Chad Myers, Executive Vice President and Chief Financial Officer HERBERT G. MAY III Herbert G. May III, Chief Administrative Office and Director JOSEPH M. CLARK Joseph M. Clark, Senior Vice president, Chief Information Officer and Director THOMAS J. MEYER Thomas J. Meyer, Senior Vice President, General Counsel, Secretary and Director LAURA L. PRIESKORN Laura L. Prieskorn, Senior Vice President and Director JOHN H. BROWN John H. Brown, Vice President and Director MICHAEL A. COSTELLO Michael A. Costello, Vice President, Treasurer and Director JULIA A. GOATLEY Julia A. Goatley, Vice President, Assistant Secretary and Director DONALD B. HENDERSON Donald B. Henderson, Jr., Director DAVID L. PORTEOUS David L. Porteous, Director DONALD T. DECARLO Donald T. DeCarlo, Director GARY H. TORGOW Gary H. Torgow Director JOHN C. COLPEAN John C. Colpean Director
